Citation Nr: 0924138	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-38 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for heart disease, 
secondary to service-connected diabetes mellitus.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

In May 2009, the Veteran and his spouse testified at a 
hearing before the undersigned, via videoconference.  A 
transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. Bilateral hearing loss was not present in service, 
manifested within one year of the Veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

2. Heart disease is not etiologically related to service-
connected diabetes mellitus.





CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

2. Heart disease is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in September 2005, prior to the initial 
unfavorable AOJ decision issued in March 2006.  An additional 
letter was sent in December 2007.

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in September 2005 
informed the Veteran of the type of evidence necessary to 
establish service connection, to include secondary service 
connection, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  

With regard to the notice requirements under Dingess/Hartman, 
only the December 2007 VCAA letter provided notice as to 
disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
no prejudice to the Veteran as a result.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the Veteran's service connection claims, all questions as to 
the assignment of disability ratings and effective dates are 
rendered moot.  Therefore, the Board finds that the Veteran 
was provided with all necessary notice under VCAA prior to 
the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, service personnel records, VA medical records, 
private medical records, and the reports of November 2005 and 
April 2008 VA examinations were reviewed by both the AOJ and 
the Board in connection with adjudication of his claims. 
With regard to the VA examinations, the Board notes that when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file, the medical history provided by the 
Veteran, and a clinical examination of the Veteran, to 
include appropriate testing.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995 opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection, in 
order to conform the regulation to Allen v. Brown, 7 Vet. 
App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the title of the regulation was 
changed to read "Disabilities that are proximately due to, 
or aggravated by, service-connected disease or injury," and 
the text amended to include a new paragraph:

Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

38 C.F.R. § 3.310(b).

The Board notes that the Veteran was specifically informed of 
the evidence necessary to establish secondary service 
connection in the September 2005 and December 2007 VCAA 
letters, to include notification that he must show a that his 
heart disease was aggravated by his service-connected 
disability.  Accordingly, the Board finds no prejudice to the 
Veteran in considering the regulation in the decision below.
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for 
a hearing loss where the Veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss that first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The Veteran contends that his current bilateral hearing loss 
is a result of noise exposure during service from weapons 
fire and time spent performing vehicle maintenance.  Thus, he 
claims that service connection is warranted for his bilateral 
hearing loss. 

With respect to the Veteran's claim for service connection 
for heart disease, he asserts that the current severity of 
his heart disease is a result of aggravation by his service-
connected diabetes mellitus.  Accordingly, he contends that 
service connection for heart disease is warranted on a 
secondary basis.  The Board notes that the Veteran does not 
contend that his heart disease is directly or presumptively 
related to military service; thus, the Board will not discuss 
such theories of entitlement further.  See Robinson v. 
Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that claims 
that have no support in the record need not be considered by 
the Board; the Board is not obligated to consider "all 
possible" substantive theories of recovery)

The Board observes that the Veteran has reported acoustic 
trauma in the military while serving as a motor vehicle 
mechanic.  Although the Veteran's service treatment records 
do not contain any documentation as to noise exposure, the 
Veteran is competent to describe the nature and extent of his 
in-service noise exposure and such is consistent with his 
military occupational specialties as a general vehicle 
repairman, as noted in his service records.  See 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty, to include his service enlistment and separation 
examinations.  However, post-service records demonstrate 
diagnoses of bilateral hearing loss.  Specifically, a 
December 2004 private audiogram reflects a diagnosis of high 
frequency hearing loss bilaterally.  Additionally, an April 
2008 VA examination demonstrates bilateral normal to 
moderately severe sensorineural hearing loss.  April 2008 
audiogram results show the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
60
60
60
LEFT
25
35
65
60
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 76 percent in the left ear.  
These numerical findings reveal a current bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  

Nevertheless, the competent medical evidence does not relate 
the Veteran's current bilateral hearing loss to his military 
service.  First, the Board observes that the record fails to 
show that the Veteran manifested hearing loss to a degree of 
10 percent within one year following his service discharge in 
December 1970.  As such, presumptive service connection is 
not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With respect to direct service connection, the Board notes 
that while the Veteran has a current diagnosis of hearing 
loss and is competent to describe his in-service noise 
exposure, the record shows no complaint or diagnosis of 
either disability during active service or for many years 
thereafter.  The first complaint of hearing loss by the 
Veteran was documented in his July 2005 application for 
benefits, approximately 34 years after his discharge from 
service in September 1971.  The lapse in time between service 
and the first complaints and diagnoses weighs against the 
Veteran's claims.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, at the March 2004 VA examination, the VA 
examiner noted not only the Veteran's in-service noise 
exposure when serving as a guard with an artillery unit and 
as a tank repairman, but also post-service history of noise 
exposure from his occupation as a welder and recreational 
woodworking.  Based on these considerations and his finding 
that the Veteran's audiogram at service separation was 
normal, the examiner found that the Veteran's current 
bilateral hearing loss was not likely a result of acoustic 
trauma during military service.  There is no contradictory 
medical evidence of record.  

As for his heart disease, the record reflects that the 
Veteran has a family history of heart problems and that he 
suffered a heart attack in 1983.  Since that time, the 
Veteran's medical care has been followed by a cardiologist, 
and he has experienced persistent cardiac symptoms, requiring 
a three-way bypass in 1999.  He has diagnoses of congestive 
heart failure and cardiac arrhythmia, and has had a 
defibrillator implanted.  The evidence also reveals that the 
Veteran has been on the list for a heart transplant.  
Therefore, the Board determines that the Veteran has a 
current heart disease.  

However, the question at issue in this case is whether the 
Veteran's heart disease has been aggravated or undergone an 
increase in severity beyond the normal progression of the 
disorder as a result of his service-connected diabetes 
mellitus.  The competent and probative medical evidence does 
not support such a finding.

Medical records reveal that the Veteran was first treated for 
diabetes mellitus in 1998.  They do not show that he has 
suffered complications of his diabetes mellitus, e.g., 
retinopathy, neuropathy, renal dysfunction.  Subsequent to 
his diagnosis of diabetes mellitus, the Veteran underwent 
coronary artery bypass surgery and has been on the heart 
transplant list.  Nevertheless, whether such developments 
constitute an increase in severity of his cardiac problems 
due to his service-connected diabetes mellitus is the subject 
of conflicting medical opinions.

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).
With respect to medical opinions, the Court has found that 
guiding factors in evaluating the probity of a medical 
opinion are whether the opinion was based on sufficient facts 
or data, whether the opinion was the product of reliable 
principles and methods, and whether the medical professional 
applied the principles and methods reliably to the facts of 
the case.  See Nieves- Rodriguez, 22 Vet. App. 295, 302 
(2008).

The Veteran submitted an opinion in June 2008 from Dr. LVW, 
one of his treating physicians.  Dr. LVW sated that it is his 
opinion that the Veteran's diabetes mellitus had aggravated 
the progression of his coronary artery disease.  However, Dr. 
LVW provided no rationale for his opinion or any other facts 
related to the Veteran's disabilities that would demonstrate 
a basis for the opinion.  Absent such a basis, the Board 
affords the opinion no probative weight.

In contrast, a November 2005 VA examiner reviewed the claims 
file and examined the Veteran, noting the Veteran's medical 
history related to his diabetes mellitus and cardiac problems 
in detail.  In particular, he observed that the Veteran had 
some peripheral neuropathy, but no other complications of 
diabetes mellitus, such as kidney failure or circulation 
problems, retinopathy, or nephropathy.  Based on these facts, 
the examiner opined that the Veteran's diabetes mellitus did 
not have an effect on the Veteran that aggravated the 
Veteran's heart disease.  As the examiner contemplated the 
Veteran's entire medical history and provided a rationale for 
his opinion, the Board affords the opinion great probative 
weight.

Therefore, the competent and probative evidence is against 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and heart disease.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, e.g., having difficulty hearing or experiencing 
chest pain.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  However, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the question of diagnosis and causation.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent and 
probative evidence that the Veteran's service-connected 
bilateral hearing loss is related to his military service or 
his diabetes mellitus permanently aggravated his heart 
disease, his claims must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent and 
probative evidence in favor of the Veteran's claims, the 
preponderance of the evidence is against the Veteran's claims 
for service connection for bilateral hearing loss and heart 
disease.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for heart disease, secondary to service-
connected diabetes mellitus is denied.


REMAND

The Veteran contends that he suffers PTSD from experiences he 
suffered during service in Vietnam.  The Board determines 
that a remand is necessary so that further development of the 
Veteran's stressors may be attempted.

The Board acknowledges a November 2008 finding by the RO that 
the information provided by the Veteran was insufficient to 
formulate a request for verification of the stressors to 
appropriate sources.  However, at the May 2009 hearing, the 
Veteran provided additional details that require that 
attempts be made to verify a claimed stressor.

Particularly, the Veteran testified that he was part of a 
convoy that was fired upon around Thanksgiving 1969 and that 
his unit received RPG fire frequently from October 1969 
through December 1969.  He identified the unit with which he 
was stationed at that time to be the 45th Engineering Group.  
Thus, the Board determines that the Veteran has provided 
sufficient details about his claimed stressors to allow for a 
request for verification from appropriate sources.

Additionally, the Board observes that the only service 
personnel records in the record are copies of the Veteran's 
DA Forms 20.  It would be useful to have the Veteran's entire 
personnel file of record.  Therefore, the Board also finds 
that his 201 file should also be associated with the claims 
file.

Accordingly, the case is REMANDED for the following action:

1.	Summarize the Veteran's claimed 
stressors as detailed in his written 
statements and testimony and formulate 
a request for verification of the 
stressors from the U.S. Army Joint 
Services and Records Research Center 
(JSRRC) and other appropriate sources.  

2.	Request the Veteran's entire 201 file 
from the National Personnel Records 
Center (NPRC) and other appropriate 
sources.

3.	Document all requests and responses, 
positive and negative, with respect to 
the above actions in the claims file. 

4.	If and only if one or more of the 
Veteran's claimed stressors is 
verified, scheduled the Veteran for a 
VA psychiatric examination in order to 
ascertain the existence and etiology of 
his claimed PTSD.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon review of the record and 
examination of the Veteran, the 
examiner should identify any 
psychiatric diagnoses that meet the 
diagnostic criteria under the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and opine as to the following:

a.	If PTSD is diagnosed, is it at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's claimed PTSD is the 
result of a verified in-service 
stressor?

b.	If the Veteran's symptoms are not 
sufficient to meet the criteria 
for a diagnosis of PTSD but 
another psychiatric disorder is 
diagnosed, is it at least as 
likely as not (50 percent 
probability or greater) that the 
diagnosed disorder is 
etiologically related to Veteran's 
military service?
 
A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

5.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the December 2008 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


